Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into this 24th day of April, 2008 (the “Effective Date”), by and among Webster
Financial Corporation, a Delaware corporation (“Webster”), Webster Bank,
National Association (the “Bank”) and William T. Bromage (hereinafter
“Bromage”).

WHEREAS Bromage has served Webster as its President, Chief Operating Officer and
Director, and as a member of the Board of Directors of Webster (the “Board”);

WHEREAS Bromage has served the Bank as its President, Chief Operating Officer
and Director, as Vice Chairman of the Bank’s Board of Directors (the “Bank
Board”), and as a member of the Bank Board; and

WHEREAS Bromage, Webster and the Bank have agreed that Bromage will terminate
his employment relationship and resign from all positions with Webster, the
Bank, and all of their respective directly and indirectly owned subsidiaries and
affiliates, including all employment, officer and board of directors and other
positions, under the terms and conditions of this Agreement.

NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the parties to
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

1. Resignation From and Termination of Employment. Except as next provided,
Bromage hereby resigns from all the offices, directorships and other positions
he holds with Webster, the Bank and all of their respective directly and
indirectly owned subsidiaries and affiliates, including without limitation his
positions as President, Chief Operating Officer and Director of Webster and the
Bank, his position as a member of the Board of Directors of Webster, and his
position as Vice Chairman of the Bank Board, effective as of June 30, 2008.
Bromage hereby resigns his employment with Webster, the Bank and all of their
respective directly and indirectly owned subsidiaries and affiliates effective
December 31, 2008 (the “Termination Date”), and until his Termination Date
Bromage agrees to serve as the Vice Chairman of the Bank in order to assist
Webster and the Bank in an orderly transition. As of the Termination Date,
Bromage hereby resigns his office as Vice Chairman of the Bank. After the
Termination Date, Bromage shall not be entitled to the receipt of any further
payments or benefits from Webster or the Bank other than those expressly
provided for in this Agreement. The parties hereto agree that this Agreement
constitutes written notice to Webster of Bromage’s resignation from the Board
pursuant to Article 3, Section 12 of Webster’s Amended and Restated Bylaws, and
to the Bank of Bromage’s resignation from the Bank Board pursuant to Article 3,
Section 10 of the Bank’s Amended and Restated Bylaws.

2. Continued Employment Payments. During the remaining term of his employment
under this Agreement, Bromage shall continue to receive payment of his base
salary on each regularly scheduled pay day, and shall continue to participate in
all retirement, savings, welfare, fringe and other similar benefit programs of
Webster and the Bank under the terms applicable to such benefit programs.



--------------------------------------------------------------------------------

3. Termination Payments.

(a) Accrued Compensation and Benefits.

(i) Bromage shall receive, on the next regularly scheduled pay day after the
Termination Date, his unpaid base salary through the Termination Date, as well
as payment for any accrued but unused vacation days as of the Termination Date,
in accordance with Webster’s and the Bank’s applicable policies and procedures.

(ii) As of his Termination Date, Bromage’s participation in the benefits
programs of Webster and the Bank shall terminate in accordance with the terms of
Webster’s and the Bank’s respective benefits plans and its standard policies and
procedures, except that: (A) Bromage may elect to continue the health insurance
coverage that he had maintained as an employee pursuant to the Consolidated
Omnibus Budget Reconciliation Act as amended (“COBRA”), (B) Bromage shall be
entitled to payment of his pension and retirement savings benefits accrued under
the Supplemental Retirement Plan for Employees of Webster Bank, the Webster Bank
Pension Plan, the Webster Bank Deferred Compensation Plan for Directors and
Officers and the Webster Bank Employee Investment Plan, at the time and in the
form elected under the applicable plan and (C) Bromage shall be entitled to be
indemnified in respect of any third party claims arising out of his services as
an officer, employee and director of Webster, the Bank and each of their
subsidiaries and affiliates through and including the Termination Date on the
same terms and conditions as are generally applicable to former executive
officers and directors of each such entity.

(iii) Webster or the Bank, as the case may be, shall reimburse Bromage for
appropriate and reasonable expenses incurred on or before the Termination Date,
if any, in accordance with the applicable policies and procedures.

(b) Severance.

(i) Following his Termination Date, for each regularly scheduled pay day up to
and including September 30, 2009, Bromage shall receive salary continuation
payments in an amount equal to the amount of base salary he would have received
if his employment had continued during that period. It is the parties’ intention
that the amounts payable under this Section 3(b)(i) be treated as satisfying the
conditions applicable under Treas. Reg. §1.409-1(b)(9)(iii) to exclude such
amounts from the definition of deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended.

(ii) On or prior to March 15, 2009, Bromage shall receive a payment equal to
157.5% of his 2008 base salary.

(iii) If Bromage elects COBRA continuation coverage, Webster will pay, during
the “COBRA Subsidy Period” as defined below in this paragraph, the same

 

2



--------------------------------------------------------------------------------

percentage of the COBRA premiums for group health insurance coverage that
Webster pays on behalf of similarly situated active executives towards group
health insurance coverage, and Bromage will be responsible to pay the balance of
such premiums. The COBRA Subsidy Period commences on the day following the
Termination Date and ends on September 30, 2009 or, if earlier, the date as of
which Bromage terminates his COBRA continuation coverage.

4. Equity Grants.

(a) Stock Options. As of the Effective Date of this Agreement, Bromage shall, to
the extent not already vested, become fully and immediately vested in his
outstanding Webster stock options under the Webster Financial Corporation 1992
Stock Option Plan (the “Webster Stock Options”). Furthermore, all of Bromage’s
outstanding Webster Stock Options, whether previously vested or becoming vested
pursuant to this Section 4(a), shall be exercisable for the full term of such
option, and the otherwise applicable provision providing for expiration of such
Webster Stock Options three months after the date of termination of employment
shall be inoperative.

(b) Restricted Stock. With respect to Bromage’s unvested restricted stock
awarded under the Webster Financial Corporation 1992 Stock Option Plan (the
“Restricted Stock”), as of the Effective Date of this Agreement Bromage shall
become fully and immediately vested in such Restricted Stock.

(c) Performance-Based Stock. Bromage’s outstanding performance-based stock
awarded under the Webster Financial Corporation 1992 Stock Option Plan
(“Performance-Based Stock”) shall not expire as of his Termination Date, but
shall remain outstanding as next described. Each outstanding award shall
continue until the conclusion of the applicable performance period and the
certification by the Compensation Committee of the Board of whether the
performance criteria with respect to such award have been achieved. To the
extent the performance criteria are achieved at least at the “threshold” level
required to result in settlement of the award in fully vested common stock of
Webster, Bromage shall receive the number of shares of common stock payable
under such award at the level of performance so achieved. Performance at a level
below threshold shall result in forfeiture of the applicable Performance-Based
Stock award at that time. In addition, if a change in control shall occur prior
to the expiration of the applicable performance period, such Performance Based
Stock shall become vested to the extent provided under the applicable plan
documents.

(d) Share Withholding. With respect to Restricted Stock that becomes vested
pursuant to paragraph (b) and any shares of common stock of Webster that may be
issued to Bromage pursuant to paragraph (c), Webster will withhold from the
shares deliverable to Bromage the number of shares necessary to satisfy the
minimum statutory federal and state tax withholding requirements which Webster
determines are applicable in connection with such vesting and, as applicable,
that issuance of common stock of Webster.

5. Effect on Other Agreements.

(a) Non-Competition Agreement. Unless and except to the extent waived by the
Board following a specific proposal by Bromage, the Non-Competition Agreement
between

 

3



--------------------------------------------------------------------------------

Webster and Bromage dated as of January 31, 2005 (the “Non-Competition
Agreement”) shall remain in full force and effect in accordance with its terms,
provided, however, that the provisions of Section 2 of the Non-Competition
Agreement, regarding severance, are hereby cancelled, rendered null and void and
of no further effect as of the Effective Date.

(b) Change in Control Agreement. The Change in Control Agreement between Webster
and Bromage dated as of January 1, 2008 is hereby cancelled, rendered null and
void and of no further effect as of the Effective Date. Notwithstanding the
preceding, in the event on or prior to December 31, 2008 Webster executes and
delivers to a potential acquirer a definitive agreement providing for a Change
in Control (as defined under the Non-Competition Agreement) and the Change in
Control occurs on or prior to December 31, 2009, Bromage shall, under this
Agreement, become entitled to such additional payments as would have been
payable under the Change in Control Agreement as if the Change in Control
Agreement had remained in effect and as if all triggering events for payment
under the Change in Control Agreement had occurred on December 31, 2008. In the
event any such additional payments become due under this Section 5(b), the
payments due under the Change in Control Agreement shall be offset by the
corresponding payments otherwise to be made under Sections 3 and 4 of this
Agreement.

6. General Release. In consideration of the payments described in Sections 3 and
4 of this Agreement, Bromage agrees to execute a General Release Agreement at
the time of termination of his employment (and in no event later than 30 days
following the Termination Date) in exactly the form attached hereto as Exhibit
A, the terms and conditions of which are specifically incorporated herein by
reference. If Bromage breaches this commitment, then the Company shall be
released from any further obligation to perform hereunder (including any
obligation to make any further payments to or for the benefit of Bromage
pursuant to Section 3 or 4), and Bromage shall pay to the Company, as liquidated
damages, any benefits otherwise derived from such Sections 3 or 4 (other than
any compensation payable and benefits provided for services rendered on or
before the Termination Date).

7. No Other Consideration. Bromage affirms that the terms stated herein are the
only consideration for signing this Agreement and that no other representations,
promises, or agreements of any kind have been made by any person or entity to
cause him to sign this Agreement. Bromage has accepted the terms of this
Agreement because he believes them to be fair and reasonable and for no other
reason.

8. Cooperation in Legal Proceedings. Bromage agrees to reasonably cooperate with
Webster and the Bank and their respective directly and indirectly owned
subsidiaries and affiliates in connection with litigation and other legal
proceedings that relate to his services or relate to his areas of responsibility
during his employment. Webster or the Bank shall reimburse Bromage for
reasonable expenses, if any, he incurs while complying with this obligation.

9. No Admission. It is understood and agreed by all parties that this Agreement
does not constitute an admission of liability or wrongdoing on the part of
Webster or the Bank and that by entering into this Agreement neither Webster nor
the Bank admits that there has been any wrongdoing whatsoever against any person
or entity, and they expressly deny that any wrongdoing has occurred. It is
understood and agreed by all parties that this Agreement is purely an offer of
compromise.

 

4



--------------------------------------------------------------------------------

10. Death. In the event of Bromage’s death occurring on or after the Termination
Date, the Company shall provide any benefits and payments set forth in Sections
3 and 4 that have not previously been paid to Bromage (including the right of
such beneficiary to exercise any unexercised stock options) to the beneficiary
designated by Bromage in writing (which designation, where applicable, shall be
effected in accordance with the terms and conditions of the applicable plan
documents and procedures) or, if no such beneficiary shall be named or be living
at the time of his death, to his estate. Should Bromage’s death occur prior to
the fulfilling his obligation under Section 6, the release referenced in such
Section 6 shall be executed by the executor or other duly appointed
representative of his estate on or before March 15, 2009.

12. Withholding. All payments to be made to Bromage under this Agreement, or
otherwise by Webster or the Bank, shall be subject to withholding to satisfy
required withholding taxes and other required deductions.

13. Modification. This Agreement may not be released, discharged, abandoned,
supplemented, changed, or modified in any manner, orally or otherwise, except by
an instrument in writing signed and duly executed by each of the parties hereto.

14. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties on its subject matter, and,
except as otherwise provided herein, it supersedes and cancels all previous
negotiations, agreements, commitments, and writings in connection herewith. If a
conflict or inconsistency is found between the terms of this Agreement and any
other agreement, the terms of this Agreement shall prevail.

15. Waiver. Failure to insist upon strict compliance with any term, covenant, or
condition of this Agreement shall not be deemed a waiver of such term, covenant,
or condition, nor shall any waiver or relinquishment of any right or power under
this Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

16. Severability. Invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity of enforceability of any other
provision.

17. Assign ability. Webster and/or the Bank may, without the consent of Bromage,
assign its rights and obligations under this Agreement to any successor entity.

18. Choice of Law and Forum Selection. The terms of this Agreement shall be
governed by the laws of the State of Connecticut. Bromage agrees and submits to
the exclusive jurisdiction of any state or federal court in Connecticut where
there is proper venue, in any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated herein, and agrees that all
claims in respect of any such action or proceeding may be heard or determined in
such Court.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

5



--------------------------------------------------------------------------------

20. Acknowledgements. Bromage hereby acknowledges that he has carefully read and
fully understands the provisions of this Agreement, including the General
Release Agreement, that he has had the opportunity to fully discuss it with
counsel, and that he knows the contents of the Agreement. Bromage further
acknowledges that he is signing this Agreement voluntarily and without coercion
because he believes it is fair and reasonable and for no other reason.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.

 

WEBSTER FINANCIAL CORPORATION By:  

/s/ James C. Smith

Name:   James C. Smith Title:   Chairman & Chief Executive Officer Date:   April
24, 2008 WEBSTER BANK, NATIONAL ASSOCIATION By:  

/s/ James C. Smith

Name:   James C. Smith Title:   Chairman & Chief Executive Officer Date:   April
24, 2008 WILLIAM T. BROMAGE

/s/ William T. Bromage

Date: April 24, 2008

 

6